Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus/method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021 & 1/13/2022.
Applicant’s election without traverse of Group I in the reply filed on 9/27/2021 and Group I in the reply filed on 1/13/2022 (claims 1-9, 16-20) is acknowledged.

Claim Objections
Claim 1 objected to because of the following informalities:  remove the hyphens at the beginning of the new lines following “comprising:”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  “colour” should be “color”, “odour” should be “odor”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring unit” in claim 1, “communication unit” in claim 1, “wireless communication unit” in claim 5, “autarchic energy conversion system” in claim 6, “mobile energy supply units” in claim 6, “device for inductive and contactless transmission of electrical energy” in claim 6, “self-learning unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “monitoring unit” in claim 1/”self-learning unit” in claim 9 under 112(f) interpretation to correspond with the following structure: a controller (e.g. some form of computer/processor with logic capabilities) (see specification, [0040]).  


Examiner has interpreted “communication unit” in claim 1/”wireless communication unit” in claim 5 under 112(f) interpretation to correspond with the following structure: wireless transmitter/communicator for handling WLAN, Bluetooth, etc. (see specification, [0028], [0097]).  

Examiner has interpreted “autarchic energy conversion system” in claim 6 under 112(f) interpretation to correspond with the following structure: a vibratory gyroscope or dynamo (see specification, [0037]).  

Examiner has interpreted “mobile energy supply units” in claim 6 under 112(f) interpretation to correspond with the following structure: batteries (see specification, [0037]).  

Examiner has interpreted “device for inductive and contactless transmission of electrical energy” in claim 6 under 112(f) interpretation to correspond with the following structure: a coil for generating a magnetic field or electrical field (see specification, [0038]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-8, 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner considers rephrasing to “a condition” (see claim 4 for comparison) would obviate the issue.  
Claim 3 recites “wherein besides the at least one sensor configured to capture the condition of the washing solution, the acquisition module has at least one sensor”.  Examiner considers this must be rephrased (e.g. “the acquisition module has at least one additional sensor”, etc.) to avoid confusion with the “at least one sensor” of claim 1.  
The term “substantially” in claims 7-8, & 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (DE 102015209824, “Kessler”).  Applicant provided Kessler in an IDS.  Examiner references US 20180156725 as an English translation thereof.
Kessler teaches a device for determining dirt load in a rinsing or detergent solution comprising:

For Claim 1: 
A retrofittable sensor unit for controlling a dosing device of a cleaning machine, comprising: 
an acquisition module having at least one sensor configured to capture measurement variables (see Figures 1-7, control device 12, sensors 13.  [0198]); 
at least one monitoring unit configured to determine a current degree of soiling of articles for cleaning on the basis of the captured measurement variables (see Figures 1-7, determination unit 14 adjustment unit 15.  [0198]); and 
at least one communication unit configured to transmit a dosing command to at least one dosing device depending on the current degree of soiling of the articles for cleaning (see Figures 1-7, internet communication unit 23.  also refer to link between control device 22 & dosing unit 22.  [0164]-[0165], [0193], [0202]).  Kessler describes wired and wireless transmission of electrical energy between the water-conducting appliance and the dosing device.  Additionally, internet communication unit 23 can also constitute part of the interpreted communication unit in conjunction with the wireless communication/link to dosing unit 22; 
wherein the retrofittable sensor unit is arranged separately from the dosing device (see Figures 1-7, control device 12, sensors 13, dosing unit 22.  [0167]-[0169], [0202]).  Examiner notes that the dosing device is not positively recited but an intended application/association with the retrofittable sensor unit.  Figure 3 appears to show control device 12 arranged separately from dosing unit 22.  At the very least, the sensors 13 are arranged separately from the dosing unit 22.

For Claim 2:
The retrofittable sensor unit for according to Claim 1, wherein the at least one sensor of the acquisition module is configured to capture the condition of a washing solution (see [0193]-[0194], [0198]).

For Claim 3:
The retrofittable sensor unit according to Claim 2, wherein besides the at least one sensor configured to capture the condition of the washing solution, the acquisition module has at least one sensor arranged on the sensor unit and/or the dosing device and/or the cleaning machine for measuring one of the following measurement variables: geometrical measurement variables; mechanical measurement variables; dynamic measurement variables; thermal and calorific measurement variables; climatic measurement variables; optical measurement variables; acoustic measurement variables; electrical measurement variables; and chemical, biological or medical measurement variables (see [0198], [0211]).  Kessler teaches a plurality of sensors 13.  

For Claim 5:
The retrofittable sensor unit according to Claim 1, wherein the communication unit is a wireless communication unit configured for wireless communication with other cleaning machines and/or for communication with portable user terminals (see Figures 1-7, internet communication unit 23.  also refer to link between control device 22 & dosing unit 22.  [0164]-[0165], [0193], [0202]).  Kessler describes wired and wireless transmission of electrical energy between the water-conducting appliance and the dosing device.  Additionally, internet communication unit 23 can also constitute part of the interpreted communication unit in conjunction with the wireless communication/link to dosing unit 22.  Examiner notes that the other cleaning machines are an intended use of the communication unit, but notes that Kessler teaches wireless transmission/communication to external server 24 via internet communication unit 23.  

For Claim 9:
The retrofittable sensor unit according to Claim 1, wherein the monitoring unit of the retrofittable sensor unit is embodied as a self-learning unit (see [0199]).

For Claim 16: 
The retrofittable sensor unit according to Claim 2, wherein the at least one sensor is configured to measure viscosity, turbidity, pollen load, water hardness, colour flush, pH value, or odour of the washing solution (see [0013]-[0014]).  Examiner considers the NIR can be used to characterize the pollen load, and possibly others (e.g. turbidity).

For Claim 19:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is arranged on a cleaning machine (see Figures 1-7, control device 12, sensors 13.  [0193]).  Per [0193], control device can be provided in the carcass/housing of the dishwasher 1, or in the door 3.  The sensors 13 are also positioned within the dishwasher

For Claim 20:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is arranged inside a cleaning machine (refer to claim 19 rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (DE 102015209824, “Kessler”) as applied to claim 1 above, and further in view of Guzzi et al. (US 20010049846, “Guzzi”).
Kessler teaches claim 1.
Kessler does not appear to teach the following:

For Claim 4:
The retrofittable sensor unit according to Claim 1, wherein the acquisition module has at least one mini- or microcamera for capturing a condition of an article for cleaning.

Examiner however, considers it well-known to use cameras for identifying fabric properties and refers to Guzzi (see Guzzi’s Figure 2, ID device 40.  [0036]-[0037]) .  Examiner notes that Kessler describes a washing machine for washing fabrics (see Kessler’s [0009], [0054]).  Using cameras to effectively sense/detect fabric properties would yield a predictable variation of Kessler (see (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). If the size of the camera is argued, Examiner cites case law regarding change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kessler and more particularly to apply cameras to identify fabric properties because said practice is conventional in the laundering arts in view of Guzzi.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (DE 102015209824, “Kessler”) as applied to claim 1 above, and further in view of Grimminger et al. (US 20130145565, “Grimminger”).
Kessler teaches claim 1.
Kessler does not appear to teach the following:

For Claim 6:
The retrofittable sensor unit according to Claim 1, further comprising an autarchic energy conversion system and/or mobile energy supply units and/or a device for inductive and contactless transmission of electrical energy.

Examiner however, considers it well-known in the washing arts to power electrical equipment such as controllers of appliances using batteries and refers to Grimminger (see Grimminger’s [0041]).  Using batteries to power Kessler’s electrical equipment would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kessler and more particularly to use batteries to power control device 12 and associated devices thereof because such practice is conventional in the washing arts in view of Grimminger.  

Claims 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (DE 102015209824, “Kessler”) as applied to claim 1 above.
Kessler teaches claim 1.
Kessler does not appear to teach claims 7-8, 17-18 but considers said limitations would be read upon by an obvious change in shape of Kessler’s control device 12/sensors 13 (see MPEP 2144.04, “Change in Shape”): 

For Claim 7:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is at least in part substantially spherical.

For Claim 8: 
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is at least in part embodied as a substantially flat part.

For Claim 17:
The retrofittable sensor unit according to Claim 7, wherein the retrofittable sensor unit is substantially hemispherical.

For Claim 18:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is at least partially embodied as a foil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ditze et al. (US 20120247158) teaches a laundry treatment appliance with a mobile apparatus/sensor separate from the dispenser and which can be mounted to the door (see Figures 1-6, dispenser 7, mobile apparatus 15.  [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718